DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	Claims 1-4, 6-16 and 18-27 are allowed based on the follow reasons:
 	As to claim 1, the prior art fails to disclose or suggest alone or in combination as claimed a method for controlling a movable object comprising:
obtaining an expected height of the movable object;
obtaining a measured height of the movable object relative to a ground according to measurement data of one or more sensors selected from a plurality of sensors of different types based on a comparison between a distance of the movable object relative to the ground and one or more thresholds, the one or more thresholds being determined according to effective measurement ranges and measurement accuracies of the plurality of sensors; and
controlling a height of the movable object according to the expected height and the measured height.
The elements contained in claim 13 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as an apparatus rather than a method and thus allowable for the same reasons as stated above.
The elements contained in claim 25 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as an unmanned aerial vehicle rather than a method and thus allowable for the same reasons as stated above.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746.  The examiner can normally be reached on Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 






/L. H./Examiner, Art Unit 3661            

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661